Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 6, 1986, convicting him of robbery in the third degree, upon a jury verdict, and sentencing him to an indeterminate term of 2 Vs to 7 years’ imprisonment and a mandatory surcharge of $100.
Ordered that the judgment is affirmed.
At the trial, the prosecutor improperly questioned the defendant during cross-examination regarding prior statements he had allegedly made to the police when he was arrested, without providing prior notice of his intention to do so pursuant to CPL 710.30 (1) (a). He also improperly cross-examined the defendant regarding the circumstances surrounding a prior crime to which the defendant had pleaded guilty, in violation of the trial court’s rulings (see, People v Allweiss, 48 NY2d 40; People v Hooks, 110 AD2d 909). In addition, the prosecutor improperly sought to impeach the defendant by questioning him with regard to a religious article worn by him (see, People v Wood, 66 NY2d 374; People v Hambrick, 122 AD2d 163, lv denied 69 NY2d 712). However, the trial court promptly sustained the defendant’s objections to these improprieties, and the court adequately instructed the jury on these matters. Thus, upon reviewing the record it cannot be said that the prosecutor’s conduct was so prejudicial as to have deprived the defendant of his right to a fair trial.
Finally, the court did not abuse its discretion in imposing a mandatory surcharge upon the defendant in accordance with Penal Law § 60.35, as there had been no showing that the payment of said surcharge would work an unreasonable hardship on the defendant or his immediate family (see, CPL 420.35). If, at the conclusion of his imprisonment, the defendant finds himself unable to pay the surcharge, he may move at that time for a waiver thereof (see, CPL 420.35, 420.10 [5]; *526People v West, 124 Misc 2d 622; People v Williams, 121 AD2d 584, lv denied 68 NY2d 774). Brown, J. P., Weinstein, Rubin and Hooper, JJ., concur.